          Case 1:21-cv-02743-KPF Document 25 Filed 09/13/21 Page 1 of 2




               951 Yamato Road, Suite 285 | Boca Raton FL 33431
               Tel 561.447.8888 | Fax 561.447.8831
               www.shavitzlaw.com

                                      Friday, September 10, 2021

Via ECF

The Honorable Katherine Polk Failla
United States District Court                               MEMO ENDORSED
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     Bethel v. Bluemercury, Inc. 1:21-cv-02743-KPF
               Request for Extension of Time to File Motion for Conditional Certification

Honorable Judge Failla:

       Shavitz Law Group, P.A. represents the Plaintiffs in the above captioned action. Plaintiffs
write to request an extension of time to file their Motion for Conditional Certification until
September 24, 2021.

         This is an action for unpaid overtime brought under the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. §§ 201, et seq. (“FLSA”) and New York Labor Law, Article 6, §§ 190 et
seq., Article 19, §§ 650 et seq. (“NYLL”). On August 16, 2021, this Court entered an Order
requiring Plaintiffs to file their Motion for Conditional Certification by September 15, 2021.
Plaintiffs have been diligently working to prepare the motion and supporting documents.
However, counsel for Plaintiff, Camar R. Jones, experienced the death of a close family friend,
and has had to attend to matters relating to that event. Consequently, Plaintiffs respectfully request
and extension of time until September 24, 2021 to file their Motion for Conditional Certification.
Counsel for Defendant has no objection to the request, providing that Defendant is permitted to
respond to the Motion by October 25, 2021. Plaintiffs also request that the deadline for them to
file their reply in support of the Motion is similarly extended to November 2, 2021.

        This request is being made in good faith, and not for any dilatory purposes. Neither party
will be prejudiced by the relief being sought.

                                                  Respectfully submitted,




                                                  Camar R. Jones, Esq.

Cc: Brian Tremer, Esq. (via ECF)
    Michael J. Palitz, Esq. (via ECF)
    Case 1:21-cv-02743-KPF Document 25 Filed 09/13/21 Page 2 of 2



Application GRANTED. The Court extends its condolences.

Plaintiffs shall file their motion for conditional certification
on or before September 24, 2021. Defendants shall file their
response on or before October 25, 2021. Plaintiffs shall file
their reply on or before November 2, 2021.

The Clerk of Court is directed to terminate the motion at docket
entry 23.



Dated:   September 13, 2021            SO ORDERED.
         New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
